           Case 1:21-cv-00167-ABJ Document 7 Filed 05/10/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                     )
  DOCUMENTED,
                                                     )
                                                     )
                          Plaintiffs,
                                                     )
                                                     )
                          v.
                                                     ) Civil Action No. 21-0167 (ABJ)
                                                     )
  U.S. CUSTOMS AND IMMIGRATION
                                                     )
  ENFORCEMENT,
                                                     )
                          Defendant.                 )
                                                     )


                     CONSENT MOTION FOR EXTENSION OF TIME

       Pursuant to Federal Rule of Civil Procedure 6(b)(1), Defendant U.S. Customs and

Immigration Enforcement (“ICE”), by and through undersigned counsel, hereby moves for an

extension of time, up to and including June 9, 2021, to file its response to Plaintiff’s complaint in

this Freedom of Information Act (“FOIA”) litigation. Pursuant to Local Civil Rule 7(m), the parties

have conferred, and Plaintiff, through counsel, consents to this relief.

       Good cause exists to grant this motion. Although Plaintiff filed this Complaint in January,

and the return of service indicates service upon the U.S. Attorney’s Office on February 4, 2021

(ECF No. 3) with a response deadline of March 6, 2021, the service package was lost in transit and

did not make its way to the Civil Division for assignment. As a result, undersigned only became

aware of this matter last week when it was assigned to her. Following assignment of this matter,

undersigned and counsel for Plaintiff conferred regarding Plaintiff’s FOIA request and the next

steps in the litigation. The parties agreed to continue to amicably confer regarding resolution of

this matter. Moreover, undersigned needs additional time to confer with the agency regarding
          Case 1:21-cv-00167-ABJ Document 7 Filed 05/10/21 Page 2 of 3




ICE’s response to the Complaint, and requests an additional thirty days to file its response, up to

and including June 9, 2021.

       Wherefore, this request is not made to delay proceedings and Plaintiff will not be

prejudiced. A proposed order is enclosed herein.

May 10, 2021                                 Respectfully submitted,

                                             CHANNING D. PHILIPS, D.C. Bar No. 415793
                                             Acting United States Attorney

                                             BRIAN P. HUDAK
                                             Acting Chief, Civil Division

                                      By:    /s/ Brenda González Horowitz
                                             BRENDA GONZÁLEZ HOROWITZ
                                             D.C. Bar No. 1017243
                                             Assistant United States Attorney
                                             U.S. Attorney’s Office, Civil Division
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             Tel: (202) 252-2512
                                             Brenda.Gonzalez.Horowitz@usdoj.gov

                                             Attorneys for the United States of America
           Case 1:21-cv-00167-ABJ Document 7 Filed 05/10/21 Page 3 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
  DOCUMENTED,
                                                   )
                                                   )
                         Plaintiffs,
                                                   )
                                                   )
                         v.
                                                   ) Civil Action No. 21-0167 (ABJ)
                                                   )
  U.S. CUSTOMS AND IMMIGRATION
                                                   )
  ENFORCEMENT,
                                                   )
                         Defendant.                )
                                                   )

                                       [PROPOSED] ORDER


        In light of Defendant’s Consent Motion for Extension of Time and the entire record

herein, it is hereby ORDERED that Defendant’s Motion shall be GRANTED. It is FURTHER

ORDERED that Defendant shall response to the Complaint on or before June 9, 2021.


        SO ORDERED.


Dated                                       AMY BERMAN JACKSON
                                            United States District Judge
